Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), rendered March 14, 2012. The order denied the motion of defendant Richard F. Mills for leave to reargue or renew his prior motions seeking permission to proceed as a poor person and for recusal, respectively.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Charter One Bank v Mills (112 *1341AD3d 1338 [2013]). Present — Smith, J.E, Fahey, Garni, Valentino and Whalen, JJ.